Citation Nr: 0922854	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1948 to December 
1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  A July 2007 audiological examination revealed puretone 
averages of 55 for the right ear and 50 for the left ear, 
with speech recognition at 84 percent for the right ear and 
80 percent for the left ear.

2.  A December 2007 audiological examination revealed 
puretone averages of 53 for the right ear and 48 for the left 
ear, with speech recognition at 96 percent for both ears.

3.  A November 2008 audiological examination was unable to 
record puretone thresholds or speech recognition for the 
right ear, but revealed a puretone average of 55 and speech 
recognition at 96 percent for the left ear.  

4.  The competent and probative evidence preponderates 
against a finding that the Veteran has current tinnitus which 
is due to any incident or event in active military service, 
and tinnitus as an organic disease of the nervous system is 
not shown to have been manifested within one year after 
separation from service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the 

decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In August 2007, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

It is acknowledged that the VCAA letter sent to the Veteran 
in August 2007 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's employment and daily life, nor did it provide the 
rating schedule that would be used to evaluate the Veteran's 
hearing loss.  Therefore, to this extent, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
satisfied solely by various post-decisional communications.  
See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in June 2008 
providing him with the schedules that would be used to 
evaluate his hearing loss disability and advising him that 
the Board would consider evidence showing how his 
disabilities affect his employment and daily life.  The claim 
was subsequently re-adjudicated in the August 2008 SOC and 
December 2008 SSOC.  In addition, the January 2008 rating 
decision, August 2008 SOC, and December 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
Thus, the Board finds that the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess and Vasquez-Flores have been satisfied.

Moreover, it is the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and the Veteran obtained 
private treatment records.  In addition, he was afforded VA 
examinations in December 2007 and November 2008.  

The Board acknowledges the Veteran's representative's 
argument in the May 2009 Informal Hearing Presentation that 
the November 2008 VA examination cannot be used to evaluate 
the Veteran's hearing loss, and thus a new examination is 
warranted.  However, the Board notes that the November 2008 
VA examiner stated he was unable to obtain audiological test 
results for the right ear because the Veteran would or could 
not provide consistent, accurate, and repeatable volunteered 
responses to presented speech and puretone stimuli.  
Moreover, the results from Dr. J.A.C.'s July 2007 
examination, and from the two VA examinations, do not show a 
significant change in hearing acuity, nor is the Veteran 
contending that his hearing loss disability has increased 
since the July 2007 audiological examination by Dr. J.A.C. or 
the December 2007 VA examination.  Therefore, the Board finds 
that a new VA examination is not necessary to decide the 
claim.  

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.  Rather, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Compensable Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Also, 38 C.F.R. § 4.10 provides that the basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete, or inaccurate report, and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, and there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory 
acuity levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hz, is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection for bilateral hearing loss was initially 
granted in a February 1951 rating decision.  The Veteran was 
awarded a 0 percent (non-compensable) disability rating 
effective December 19, 1950, the first day after the date of 
his separation from service.    

In the intervening years, the Veteran has filed multiple 
requests for an increased rating for his bilateral hearing 
loss disability, and his disability rating has fluctuated 
between non-compensable and 10 percent.  In an April 1968 
rating decision, however, his disability rating was decreased 
to a non-compensable level effective July 1, 1968, and it has 
remained at that level since then.  

Most recently, he filed a claim for a compensable rating in 
July 2007.  The January 2008 rating decision that denied a 
compensable rating is the subject of this appeal.  

In July 2007, Dr. J.A.C., a private audiologist, conducted an 
audiological examination that revealed puretone averages of 
55 decibels for the right ear and 50 decibels for the left 
ear.  Speech discrimination was 84 percent for the right ear, 
and 80 percent for the left ear.  Since the puretone 
thresholds were not individually listed out in Dr. J. A. C.'s 
report, we cannot determine whether the Veteran's hearing 
loss fell into an exceptional patter under 38 C.F.R. 
§ 4.86(a).  Application of Table VI results in an assignment 
of Roman Numeral II for the right ear, and Roman Numeral IV 
for the left ear.  Subsequent application of Table VII 
results in a "0" percent or non-compensable evaluation 
under 38 C.F.R. § 4.85.  Accordingly, the results of that 
examination do not warrant entitlement to a compensable 
rating.

Next, a December 2007 VA examination revealed the following 
puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
60
60
LEFT
30
35
45
50
60

On the basis of the findings shown above, the Veteran's 
puretone averages for the right and left ear were 53 and 48 
decibels, respectively.  Speech discrimination was 96 percent 
for the right ear, and 96 percent for the left ear.  None of 
the results from this test fell into one of the exceptional 
patterns in the regulations.  Application of Table VI results 
in an assignment of Roman Numeral I for the right ear, and 
Roman Numeral I for the left ear.  Subsequent application of 
Table VII results in a "0" percent or non-compensable 
evaluation under 38 C.F.R. § 4.85.  Accordingly, the results 
of that examination do not warrant entitlement to a 
compensable rating. 

Finally, a November 2008 VA examination revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
40
40
55
55
70

Speech discrimination was 96 percent for the left ear, but 
the examiner was unable to determine speech discrimination 
for the right ear.  The puretone average for the left ear was 
55, and application of Table VI results in an assignment of 
Roman Numeral I.  The examiner noted that the Veteran could 
or would not provide consistent, accurate, and repeatable 
volunteered responses to presented speech and puretone 
stimuli which could be used for rating purposes for the right 
ear.  Further, with regard to the right ear, the Veteran was 
inconsistent for the puretone thresholds, which were judged 
to be elevated.  This was determined by the positive Stengers 
for Speech and Puretones (500Hz and 1KHz).  Moreover, he was 
able to achieve 84 percent word recognition at 10 to 15 
decibels above his reported thresholds.  As no puretone 
average or speech discrimination is available for the right 
ear, this examination cannot be used to determine whether a 
compensable rating for hearing loss disability is warranted.  
However, the Board notes that the results for the left ear 
are not significantly different than those found in July 2007 
and December 2007.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss, as the criteria for a compensable 
rating have not been met for the rating period on appeal. 

The Board has considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Court of Appeals for Veterans Claims has held that 
audiologists' reports as to the effects of hearing loss on 
occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).   However, the 
evidence does not reflect that the disability at issue has 
caused marked interference with employment (the evidence 
indicates the Veteran is retired), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted. 


III.  Service Connection for Tinnitus

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., tinnitus), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As above, the Board has considered the entire record on 
appeal and applied the benefit of the doubt in favor of the 
Veteran in reaching its determination.  See 38 U.S.C.A. § 
7104(a); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 53 (1990), Alemany, 9 Vet. App. at 
519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends his current tinnitus is related to 
active service.  His STRs reveal no indication of tinnitus at 
enlistment, as the November 1948 enlistment examination 
report contains no mention of ear problems.  The Board notes 
that the Veteran was ultimately discharged from the military 
because of otitis media, with evidence of hearing impairment 
in the right ear.  However, there is no mention or complaints 
of tinnitus in the STRs and Medical Board processing papers. 

Following separation from service, the first mention of 
tinnitus is in the July 2007 letter from Dr. J.A.C., written 
following an audiological examination.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Dr. J.A.C. 
records that the Veteran has chronic and constant subjective 
tinnitus.  Moreover, because of the lack of documentation 
regarding hearing acuity and the Veteran's insistence that 
his hearing problems began in service, Dr. J.A.C. states that 
his tinnitus was contributed to by the military.  

Next, at the December 2007 VA examination, the Veteran 
reported he first heard "buzzing" in his right ear about a 
year before, and that the noise would come and go.  He was 
unable to report how frequently the noise occurred.  The VA 
examiner opined that the Veteran's tinnitus was not caused by 
or the result of his active service, or of his service-
connected hearing loss.  

Finally, at the November 2008 VA examination, the Veteran 
stated he had experienced tinnitus for the past 5 or 10 
years, and said it was due to head colds.  He further stated 
that it was recurrent and intermittent, but he was unable to 
report the duration or frequency of the tinnitus.  The 
examiner stated that, given the Veteran's inconsistent 
history regarding tinnitus, he was unable to render an 
opinion as to causation.  

The weight of the competent evidence does not demonstrate a 
connection between the Veteran's current tinnitus and active 
service.   

Chronicity has not been established by the evidence.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no evidence 
of any complaints of tinnitus during his active service.  
Following service, there was no documentation of tinnitus 
until 2007.  While sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for 57 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, the Veteran's history of when his 
symptoms began, as recorded in the medical records, places 
the inception of tinnitus, at the earliest, 48 years after 
separation from service. 

Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.  Nor is service connection for tinnitus on a 
presumptive basis is available in this case, because, as 
noted, there is no indication in the evidence of record that 
the Veteran manifested an organic disease of the nervous 
system, shown to include tinnitus, to a compensable degree 
within his first post-service year.  

Next, the claims file does contain one favorable opinion from 
Dr. J.A.C. relating the Veteran's tinnitus to active service.  
In cases such as this, where there are statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of 
Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
 
In this case, the Board finds that the opinion of Dr. J.A.C. 
carries little, if any, probative value.  The doctor does not 
provide a basis for her opinion other than that there is a 
lack of documentation of the problem and the Veteran insists 
that his tinnitus began in service.  Her opinion is 
conclusory, and appears to be speculative at best.  
Speculative medical opinions are insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

Moreover, the conclusion appears to be solely predicated on 
the Veteran's reported history, rendering it void of 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  We recognize that such an opinion cannot be rejected 
solely because it is based upon a history supplied by the 
veteran, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Service connection for tinnitus is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


